Citation Nr: 0702552	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  05-14 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a compensable rating for a forehead 
laceration residual scar.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel

INTRODUCTION

The appellant is a veteran who had active service from March 
1978 to March 1981.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2004 rating 
decision by the Denver, Colorado, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for residual scar, forehead laceration, rated 
noncompensable effective from October 2003, and denied 
service connection for a left knee disability, migraine 
headaches, and hypertension.  


FINDINGS OF FACT

1.  The veteran's left knee injury in service was acute and 
transitory; arthritis of the left knee was not manifested in 
service or in the first postservice year, and is not shown to 
be etiologically related to the veteran's service.

2.  Migraine headaches were not manifested in service or for 
many years following separation; the veteran's current 
migraine headache disability is not shown to be related to 
the his service.

3.  Hypertension was not manifested in service or in the 
first postservice year, and any current hypertension is not 
shown to be related to the veteran's service.

4.  The veteran's forehead laceration residual scar does not 
exhibit a single characteristic of disfigurement, does not 
cause any limitation of function, and is not painful or 
unstable .


CONCLUSIONS OF LAW

1.  Service connection for a left knee disability, to include 
degenerative joint disease, is not warranted.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).
2.  Service connection for migraine headaches is not 
warranted.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2006).

3.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  A compensable rating is not warranted for the veteran's 
forehead laceration residual scar.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code (Code) 7800 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).   Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims for service 
connection.  Letters from the RO in January 2004 and May 2004 
explained what the evidence needed to show to substantiate 
the claims.  They also explained that VA was responsible for 
obtaining relevant records from any federal agency, and that 
VA would make reasonable efforts to obtain records not held 
by a federal agency, but that it was the veteran's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  The July 2004 rating decision, and a December 2004 
statement of the case (SOC) provided the text of applicable 
regulations and explained what the evidence showed and why 
the claims were denied.   The veteran has not been provided 
notice regarding criteria for increased ratings and effective 
dates of awards (See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); however such notice would only be relevant 
if a benefit claimed was being granted. 

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and to supplement the record 
after notice was given.   The veteran is not prejudiced by 
any technical notice deficiency that may have occurred along 
the way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the rating of the veteran's forehead scar, as the 
rating decision on appeal granted service connection, and 
assigned a disability rating and an effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The December 2004 
statement of the case (SOC) properly provided notice on the 
downstream issue of an increased initial rating and effective 
date of award of increase, provided notice of the governing 
legal criteria, explained what the evidence showed and the 
basis for the RO's determination, and readjudicated the 
matter, updating the determination based on the veteran's 
responses/additional evidence received.  The veteran is 
exercising his right to contest the RO's determination, and 
has not been prejudiced by any notice defect earlier in the 
process.  

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with VA outpatient 
records.  The veteran was provided with a VA examination in 
May 2004. The veteran is a VA employee.  The RO was 
unsuccessful in obtaining his employee treatment records; 
however, the May 2004 VA examiner was able to review the 
records, and he referred to relevant findings in his 
examination report.  The veteran has not identified any 
additional evidence pertinent to these claims.  VA's 
assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.

II.  Factual Background

On service entrance in February 1978, a history of tension 
headaches was noted.  The examiner noted that the headaches 
were occasional, with no time lost from work.  There were no 
complaints of headaches noted during the veteran's active 
service.  He twisted his left knee in a shower fall in 
October 1978.  X-rays were negative; orthopedic consultation 
noted free play in the left knee greater than the right.  The 
assessment was questionable internal derangement of the knee.  
There were no further complaints or findings regarding the 
left knee in the remainder of the veteran's active service.  
In November 1980 the veteran sustained a forehead laceration 
that required sutures.  In December 1980 the sutures were 
removed, and the examiner noted the wound had healed.  No 
other head injury was noted in the service medical records.  
There was no indication of hypertension in the service 
medical records.  Blood pressure readings during service were 
as follows:  February 1978, 124/88; August 1980, 90/78; 
October 1980, 100/54; November 1980, 120/80.

A November 2002 VA outpatient record noted a diagnosis of 
hypertension.  

On May 2004 VA examination the veteran reported that he began 
having severe headaches two months after his head laceration 
during service.  He reported current headaches occurring 
every couple of months, starting in the forehead area and 
moving to the back of the head and the shoulders.  The 
examiner noted that a review of the veteran's electronic VA 
employee treatment records showed that neurologic 
consultation in January 2002 included the veteran's report of 
two year history of episodic headaches with nausea, vomiting, 
and photophobia.  The veteran reported that his hypertension 
began two to four years ago, and was controlled with 
medication.  The veteran reported occasional locking of his 
left knee once or twice per year.  Over the past year, knee 
pain had become daily, aggravated by standing and walking.  
The examiner stated that the electronic VA employee records 
showed a history of left knee injury in a fall in August 
2003.  

On examination, there was no tenderness to palpation of the 
scalp.  There was a Y-shaped, faintly visible scar in the 
central forehead area.  One limb of the Y was five-eights of 
an inch long, and the other limb of the Y was seven-eights of 
an inch long.  Both limbs were one-eight of an inch wide.  
There was no redness, induration, depigmentation, or color 
change of the scar.  There was no retraction, loss of soft 
tissue, elevation, or depression of the scar.  The scar was 
neither disfiguring nor deforming.  X-rays of the left knee 
showed tricompartmental degenerative joint disease.  The 
diagnoses were:  laceration of the forehead with residuals of 
a scar which is not disfiguring or deforming; hypertension; 
migraine headaches; and degenerative joint disease of the 
left knee.

The examining physician stated:  

It is this examiner's opinion that the 
veteran's high blood pressure and migraine 
headaches [are] not at least as likely as not 
related to or a direct result of the head 
trauma he sustained in the service.  The 
service medical records indicate that this was 
a superficial wound that was sutured and there 
was no mention of any other underlying 
problem....[T]here does not appear to be enough 
evidence to link the veteran's head trauma, 
which resulted in a laceration and the 
presence of a scar, to his migraine headaches 
or high blood pressure.

III.  Legal Criteria and Analysis

Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247 (1999).

Certain listed, chronic disabilities, including arthritis and 
hypertension, may be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Left Knee

After the veteran was treated for a left knee injury in 
service in 1978, more than two years passed before he was 
discharged from service, during which time no further left 
knee complaints or treatment were noted.  Postservice, the 
first indication of a chronic left knee disability, 
identified as degenerative joint disease, is shown in 2004, 
more than two decades after the veteran's separation from 
service.  In light of the foregoing, the finding must be that 
the left knee injury during service was acute and transitory, 
and that a chronic left knee disability was not manifested in 
service.  Accordingly, service connection for left knee 
disability on the basis that such disability became manifest 
in service and persisted (or on a presumptive basis for knee 
arthritis as a chronic disease under 38 U.S.C.A. § 1112) is 
not warranted.

The veteran may still establish service connection for a left 
knee disability by competent evidence showing such disability 
is related to his complaints in service.  The preponderance 
of the competent medical evidence is against such a finding, 
as no physician has attributed the veteran's current left 
knee disability to an inservice cause.  As the veteran is a 
layperson, his own opinion is not competent evidence in the 
matter of etiology of his left knee disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-45 (1992).  In light of 
the foregoing, the Board concludes that the preponderance of 
the evidence is against this claim.  Accordingly, it must be 
denied.

Migraine Headaches

A history of tension headaches was noted at entrance into 
service; however, no complaints or findings relative to 
headaches were noted during service.  Postservice, the first 
indication of migraine headaches was in approximately 1999, 
more than 17 years after the veteran's separation from 
service.  Accordingly, service connection for migraine 
headaches on the basis that such disability was manifest in 
service and persisted is not warranted.  Furthermore, the 
preponderance of the competent evidence is against a finding 
that the veteran's current migraine headaches are related to 
his service.  A VA examiner specifically discounted a link 
between the current headache disorder and the veteran's head 
injury in service, and there is no competent (medical 
opinion) evidence to the contrary.  As the veteran is a 
layperson, his opinion is not competent evidence in the 
matter of the etiology of his migraine disability.  See 
Espiritu, supra.  In light of the foregoing, the Board 
concludes that the preponderance of the evidence is against 
this claim.  Accordingly, it must be denied.

Hypertension

There were no elevated blood pressure readings during 
service.  Accordingly, service connection for hypertension on 
the basis that such disability became manifest in service and 
persisted is not warranted.  As there is no medical evidence 
of hypertension until 2002 (well beyond a year postservice0, 
the chronic disease presumptions of 38 U.S.C.A. § 1112 do not 
apply.  

Finally, the preponderance of the competent (medical) 
evidence is against a finding that hypertension is related to 
the veteran's active duty, to include the head injury he 
sustained therein.  The VA examiner specifically discounted a 
link between the current hypertension and the veteran's head 
injury in service, and there is no competent (medical 
opinion) evidence to the contrary.  Because he is a 
layperson, the veteran's own opinion linking his hypertension 
to service or to an injury therein is not competent evidence.  
See Espiritu, supra.  In light of the foregoing, the Board 
concludes that the preponderance of the evidence is against 
this claim.  Accordingly, it must be denied.

Rating of Forehead Scar

Disability evaluations are assigned by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can practically be determined, the 
average impairment of earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for compensable evaluation are not met.  
38 C.F.R. § 4.31.  In a claim disagreeing with the initial 
rating assigned following a grant of service connection, as 
here, separate ratings may be assigned for separate periods 
of time, based on the facts found.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The forehead scar is rated under Code 7800 (for disfigurement 
of the head, face, or neck).  Under this Code an 80 percent 
rating is warranted with visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with six or more characteristics of disfigurement.  With 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement a 50 percent rating is 
warranted.  Visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement warrant a 30 percent rating.  
One characteristic of disfigurement warrants a 10 percent 
rating.

Under note (1), the eight characteristics of disfigurement 
for purposes of evaluation under Diagnostic Code 7800, are:  
a scar 5 or more inches (13 or more cm.) in length; scar at 
least one- quarter inch (0.6 cm.) wide at widest part; 
surface contour of scar elevated or depressed on palpation: 
scar adherent to underlying tissue; skin hypo-or hyper- 
pigmented in an area exceeding six square inches (39-sq. 
cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39-sq. cm.); skin indurated and inflexible in 
an area exceeding six square inches (39- sq. cm.).  Under 
note (3) the adjudicator is required to take into 
consideration unretouched color photographs when evaluating 
scars under these criteria.  38 C.F.R. § 4.118, Code 7800 
(2006).

In applying the regulatory criteria to the veteran's claim, 
the Board finds that the veteran does not have even a single 
characteristic of disfigurement resulting from the forehead 
scar.  The scar does not exceed 5 inches in length, or one-
quarter of an inch (0.6 cm) in width.  It is not adherent to 
underlying tissue, or hyper- or hypopigmented in an area 
exceeding six square inches.  It does not have abnormal skin 
texture in an area exceeding six square inches; nor does it 
have indurated and inflexible skin in an area exceeding six 
square inches.  In fact, the VA examiner described the scar 
as "faintly visible."  

The Board has considered whether a compensable rating might 
be warranted under alternate rating criteria.  However, as 
the forehead scar is not shown to be unstable or painful, or 
to limit any function, a compensable rating under the 
alternate criteria of Codes 7803, 7804, 7805 is not 
warranted.  38 C.F.R. § 4.118.  As no potentially applicable 
criteria for a compensable rating for the veteran's forehead 
scar were met or approximated at any time during the appeal 
period, a compensable rating for this disability was not 
warranted for any period of time during the appeal period.  
See Fenderson, supra.  

The preponderance of the evidence is against the veteran's 
claim for a compensable rating for his forehead scar.  
Accordingly, the claim must be denied.


ORDER

Service connection for a left knee disability is denied.

Service connection for migraine headaches is denied.

Service connection for hypertension is denied.

A compensable rating for a forehead laceration residual scar 
is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


